Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Information Disclosure Statement
A signed and initialed copy of the IDS papers filed on 7/29/2020 is enclosed in this action. The foreign patent document, “DE-102005033516” is not considered because Applicants did not provide its English translation. 
Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification.
The requirement for a concise explanation of relevance is limited to information that is not in the English language. The explanation required is limited to the relevance as understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information at the time the information is submitted to the Office. If a complete translation of the information into English is submitted with the non-English language information, no concise explanation is required. An English-language equivalent application may be submitted to fulfill this requirement if it is, in fact, a translation of a foreign language application being listed in an information disclosure statement. There is no requirement for the translation to be verified. Submission of an English language abstract of a reference may fulfill the requirement for a concise explanation. Where the information listed is not in the English language, but was cited in a search report or other action by a foreign patent office in a counterpart foreign application, the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office. This may be an explanation of which portion of the reference is particularly relevant, to which claims it applies, or merely an “X”, “Y”, or “A” indication on a search report. The requirement for a concise explanation of non-English language information would not be satisfied by a statement that a reference was cited in the prosecution of a United States application which is not relied on under 35 U.S.C. 120.
Objection to Specification
The disclosure is objected to because of the following informalities: There is no brief description of the drawings in the specification.  When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter). Appropriate correction is required.

Election/Restrictions
Applicants’ election of Group I and polyacrylamidomethylpropane sulfonic acid as a species of the polymer, in the reply filed on 6/27/2022 is acknowledged. 
The election was made with traverse.  The traversal is on the ground(s) that according to PCT Rule 13, claims of different categories with common special technical features do not lack unity and Applicants alleged that the Examiner has not provided proper reasons why each group lacks unity with each group, specifically describing the unique special technical feature in each group as required. Applicants also argued that unity of invention in the present application is evidenced by the International Search report since all claims were searched.  
Applicant’s arguments have been considered but are not found to be persuasive. The International Search Authority did not make any determination about lack of unity of the case during the examination. The USPTO is certainly not bound by what the International Bureau determines. The USPTO can, at any time before the final action, find that a national stage application lacks unity of invention and restrict the case accordingly. 37 CFR 1.499:

    PNG
    media_image1.png
    295
    1142
    media_image1.png
    Greyscale

Herein, the examiner determined that this national stage application lacks unity of invention under §1.475. The Examiner respectfully submits that for a national stage application, restriction is proper if there is lack of unity of invention which can be shown a posteriori.
Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions.  The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the claims in relation to the prior art.  As stated in the restriction requirement, the common technical feature linking Group I and II, which is the composition comprising a polymer such as polyacrylamidomethylpropane sulfonic acid and polystyrene sulfonic acid and an organic amine having at least two amine groups, is taught by the prior art. Since the common technical feature is disclosed in the prior art, the common technical feature does not rise to the level of “a special technical feature” as defined by PCT Rule 13.2. Therefore, the groups lack unity of invention a posteriori and restriction is proper. This is consistent with the PCT Gazette page 49, part 1 (a), “a lack of unity exists if a common technical feature lacks novelty or is obvious”, which was cited by Applicants. The Examiner further notes that per PCT rule 13.1 and 13.2, being classified in different classes or subclasses and search burden are not criteria for lack of unity of invention. Thus, the examiner is not required indicating where Groups I and II are classified and providing evidence for a serious search burden.  
With regards to the species elections, Applicant argued that the two polymers in claim 2 are sufficiently similar such that a search directed to both polymers would not place an undue burden on the Examiner. As stated above, search burden is not a criterion for lack of unity of invention.  Also, it should be noted that the claim 1 encompasses a genus of polymers which are water-soluble and have a melting point of at least 145℃ and comprise sulfonic acid group, not just being limited to those two polymers in claim 2. While searching for the elected species (polyacrylamidomethylpropane sulfonic acid), the other polymer, polystyrene sulfonic acid was found and therefore the examination was expanded to include polystyrene sulfonic acid as well as the elected species.
 The requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claims 9-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-8 and 12-16 are under examination in the instant office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 is drawn to a composition as defined in composition claim 1 for use in restyling human hair.   Claim 12 is therefore drawn to the composition of matter statutory class.  However, claim 12 also recites the method steps of restyling.   The claim thus, in addition to being directed to the composition of matter statutory class, also appears to be drawn to the process statutory class as it requires an active method step.
As a claim can only be directed to one statutory class, i.e., a process, machine, manufacture, OR composition of matter, the instant claims are properly rejected as being non-statutory as they are drawn to both compositions of matter and processes.  

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As discussed supra (see 35 U.S.C. 101 rejection), the instant claim recites compositions of matter that include an active method step.  Accordingly, the metes and bounds of the instant claims are unclear because it is not clear whether Applicants are claiming composition of matters or methods of making. 
As a claim can only be directed to one statutory class, i.e., a process, machine, manufacture, OR composition of matter, and the instant claims are drawn to both compositions of matter and processes, the claims are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it is not clear whether Applicants intend the claims to be interpreted as compositions of matter or a process.   
See MPEP 2173.05: 
    PNG
    media_image2.png
    388
    1166
    media_image2.png
    Greyscale
.
Appropriate correction is required. 
For the examination purpose, the claim is interpreted as a composition and the steps of restyling would not be given a patentable weight. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2779647 (its English translation cited) in view of US 2006/0051311.
FR 2779647 teaches cosmetic compositions containing, in a cosmetically acceptable aqueous medium, at least one anionic polymer and an acrylic terpolymer (further polymer) as well as the use of these compositions for treating keratin materials wherein the anionic polymer comprising sulfonic groups include polystyrene sulfonic acid and polyacrylamide alkylsulfonic acid (abstract and claims 1 and 16). FR 2779647 teaches that the anionic polymers are generally used for their fixing properties, in particular for the formulation of gels and the anionic polymer is selected from polyacrylamidoethylpropane sulfonic acid and crosslinked polyacrylamidomethylpropane sulfonic acid, which is partially neutralized to 50% by ammonia (claim 17). 
FR 2779647 teaches that the anionic polymers are used in the compositions of the invention in proportions of between 0.01 and 20% by weight and preferably between 0.1 and 8% by weight relative to the weight total of the composition (claim 20).
FR 2779647 teaches that the composition has a pH ranging from 3.5 to 11, preferably from 5.5 to 11, and even more preferably from 5.5 to 8.5 (claims 21).
FR 2779647 teaches that the acrylic terpolymer (further polymer) is present in the cosmetic compositions of the invention in concentrations ranging from preferably from 0.1 to 10% by weight by weight relative to the total weight of the composition (claim 10).  
FR 2779647 teaches that the invention relates in particular to leave-on hair products, such as gels, mousses, lacquers (abstract). FR 2779647 further teaches that it is in the form of an emulsion, thickened lotion, gel or is packaged in aerosol and is presented in foam or spray form (claim 24).
FR 2779647 teaches that the compositions are preferably used as rinsed or leave-in hair products, in particular for washing, coloring, caring, conditioning, straightening, maintaining the hairstyle or permanent or non-permanent shaping of the hair and they can be styling products such as styling lotions, brushing lotions, fixing and styling compositions (P7, the usual method section).
FR 2779647 teaches that the composition further comprises organic solvent, conventional gelling agents and / or thickeners, surfactants, moisturizing agents, emollients, sun filters, hydrophilic or lipophilic active agents such as ceramides, anti-free radical agents, sequestrants, antioxidants, preservatives, basifying or acidifying agents, perfumes, fillers, preservative, and coloring matters (claims 22-23).
While the prior art is silent about water-solubility and melting point of the anionic polymer such as polystyrene sulfonic acid and polyacrylamide alkylsulfonic acid, they are the same polymers as claimed, and thus they are necessarily water-soluble and have a melting point as claimed because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternately, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
FR 2779647 does not specifically disclose organic amines having at least two amino groups such as tetrahydroxypropyl ethylenediamine as neutralizing agent.  
US 2006/0051311 teaches a hair treatment composition such as a hair styling gel comprising at least one first polymer, at least one second polymer selected from a homopolymer or copolymer, which comprises at least one monomer selected from the group consisting of acrylamidoalkyl sulfonic acids (abstract, [0007]-[0010], [0015], and [0092]). US 2006/0051311 teaches the polymers containing acid groups are preferably partially or entirely, preferably from 50 to 100%, neutralized with organic or inorganic bases ([0060]). US 2006/0051311 further teaches that suitable neutralization agents are primary or secondary amines, especially aminoalkanols with preferably 1 to 10 carbon atoms and 1 to 3 hydroxy groups, such as aminomethylpropanol (AMP), triethanolamine, tetrahydroxypropyl-ethylenediamine or monoethanolamine as well as inorganic bases such as ammonia, NaOH, and KOH ([0060]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known neutralizing agent such as tetrahydroxypropyl ethylenediamine for neutralizing the polymers containing sulfonic acid groups such as polystyrene sulfonic acid and acrylamidoalkyl sulfonic acids because FR 2779647 already discloses the use of partially neutralized polyacrylamidomethylpropane sulfonic acid by ammonia and US 2006/0051311 teaches that the polymers containing acid groups are preferably partially or entirely, preferably from 50 to 100%, neutralized with organic amines or inorganic bases.  US 2006/0051311 further teaches that suitable neutralization agents commonly used for neutralizing polymers include an organic base such as tetrahydroxypropyl ethylenediamine as well as inorganic bases such as ammonia. Thus, the skilled artisan could have substituted one neutralizing agent for another because they were known to be suitable neutralizing agent for the same polymers containing sulfonic acid groups used in hair styling compositions. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that tetrahydroxypropyl ethylenediamine would be suitable for neutralizing polystyrene sulfonic acid and acrylamidoalkyl sulfonic acids similar to ammonia as evidenced by US 2006/0051311. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611